Warner, Chief Justice.
Moffett ruled Mahaffy, as constable, to-show cause why he should not pay over to him the amount of money in his hands, collected on two executions issued in his favor against Saulsbury. The constable showed for cause that the executions ivere obtained against Sanlsbury, as garnishee of J. T. Thweatt, and that Garrard, executor, etc., had placed in his hands an execution against J. T. and R. R. Thweatt, issued on a judgment of older date than the judgments obtained against Saulsbury, the garnishee of J. T. Thweatt. Garrard, executor, Avas made a party to the proceeding before the superior court. The court decided that the money in the constable’s hands should be paid to the executions issued on the garnishment judgments against Saulsbury, and not to the execution in favor of Garrard, issued on the common law judgment of older date against the Tlweatts, to Avhich decision Garrard excepted.
In our judgment, this decision of the court ivas error: Code, section 3545; Shorter vs. Wimble & Company, 41 Georgia Reports, 691.
Let the judgment of- the court below be xwersed.